





Exhibit 10.1


EMPLOYEE STOCK PURCHASE PLAN
OF JPMORGAN CHASE & CO.
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2019


1.
PURPOSE



The purposes of the Employee Stock Purchase Plan of JPMorgan Chase & Co. are (i)
to serve as an employment incentive and (ii) to encourage stock ownership by
Eligible Employees to align their long-term financial interests with those of
the Company’s stockholders. The Plan is not intended to be an employee benefit
plan under the Employee Retirement Income Security Act of 1974, as amended, nor
qualify as an “employee stock purchase plan” under Section 423 of the Code.
2.
EFFECTIVE DATE AND DURATION OF PLAN



The Plan became effective as of January 1, 2002, and was approved by
stockholders on May 15, 2001. The Plan is hereby amended and restated effective
as of January 1, 2019 to (i) reflect that the Plan is no longer intended to
qualify as an “employee stock purchase plan” under Section 423 of the Code and
(ii) revise the Plan’s eligibility provisions. The Plan shall have an indefinite
duration.
3.
DEFINITIONS



3.1 “Offer” means an offer by the Company, the form of which has been approved
by the Committee, pursuant to which Eligible Employees may purchase Common Stock
under the Plan.


3.2 “Board” means the Board of Directors of the Company.


3.3 “Closing Date” means the last day of the stated term of an Offer as
established by the Committee.


3.4 “Code” means the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder and any successor thereto.


3.5 “Committee” means the Compensation and Management Development Committee of
the Board or such other committee of the Board, as the Board may specify.


3.6 “Common Stock” means the Common Stock of the Company.


3.7 “Company” means JPMorgan Chase & Co., a Delaware corporation.


3.8 “Compensation” means, unless the Committee determines otherwise, base salary
plus any shift differential, or for Eligible Employees in certain sales
positions that are paid in part or exclusively on a draw and commission basis,
“Compensation” as determined by the Committee from time to time. “Compensation”
does not include any incentive or other awards, bonus payments, overtime
payments, or similar distributions or contributions to any employee benefit plan
of the Company or any Designated Subsidiary.


3.9 “Designated Subsidiary” means, with respect to any Offer, a Subsidiary that
has been designated by the Committee resulting in the Employees of such
Designated Subsidiary being eligible to participate with respect to such Offer.


3.10 “Eligible Employees” means those Employees who have been designated by the
Committee, in its discretion, in accordance with Section 4 as being eligible to
participate in the Plan.


3.11 “Employee” means an individual who is an employee of the Company or a
Designated Subsidiary as of the date or dates determined by the Committee.







--------------------------------------------------------------------------------





3.12 “Fair Market Value” as of any given date means, for each share of Common
Stock, the average of high and low sale prices of the Common Stock as reported
on the New York Stock Exchange (the “NYSE”) composite tape on the applicable
date, or, if there are no such sale prices of Common Stock reported on the NYSE
composite tape on such date, then the average price of the Common Stock on the
last previous day on which high and low sale prices are reported on the NYSE
composite tape; provided that notwithstanding the foregoing, the Committee can
select such other method of establishing “Fair Market Value” as it deems
reasonable and appropriate.


3.13 “Plan” means the Employee Stock Purchase Plan of JPMorgan Chase & Co., as
amended from time to time.


3.14 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations including the Company provided that, on the date of an
Offer hereunder, each of the corporations (other than the last corporation in
the unbroken chain) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.


3.15 “1934 Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.


4.
ADMINISTRATION



The Committee shall have full and exclusive power to administer and interpret
the Plan. The Committee may determine, from time to time, that the Company shall
make Offers to Eligible Employees and the form of acceptance of such Offers. The
Committee’s authority includes, but is not limited to the authority to, from
time to time:
(a) determine whether Offers shall be made under Section 8(a) or 8(b) of the
Plan or combination thereof;
(b) determine which Employees shall be Eligible Employees and which Subsidiaries
shall be Designated Subsidiaries and in making such determination may exclude:
•
Employees who have employed less than 2 years by the Company or a Designated
Subsidiary;

•
Employees whose customary employment is 20 hours or less per week;

•
Employees whose customary employment is for not more than 5 months in any
calendar year;

•
Employees who are highly compensated employees within the meaning of Section
414(q) of the Code; and

•
Employees who are employed by the Company or a Designated Subsidiary outside of
the United States.

•



(c) prescribe and modify the form and provisions of the Offers and the method of
delivery and acceptance;


(d) decide questions that may arise with respect to the interpretation,
construction or application of the Plan or any Offer;


(e) amend, suspend or terminate the Plan, in accordance with the provisions of
Section 20;


(f) adopt and amend such administrative rules, regulations, procedures and
guidelines governing the Plan and the Offers as it may deem necessary in its
discretion;


(g) establish all other terms, conditions, restrictions and limitations
applicable to Offers, including but not limited to those relating to an Eligible
Employee’s retirement, death, disability, leave of absence or any other
termination of employment; and


(h) establish the terms, conditions, limitations and restrictions that will
apply to Eligible Employees, if any, working outside of the United States,
including where necessary to comply with local laws, rules, regulations and
policies.


The Committee shall have the power to correct any defect, supply any omission or
clarify any inconsistency in the Plan and/or in any Offer and to take such
actions and make such administrative determinations that the Committee deems
appropriate in its discretion. Any decision of the Committee in the
administration of the Plan, as described herein, shall be final, binding and
conclusive on all parties concerned, including the Company, its stockholders,
subsidiaries and all Employees.





--------------------------------------------------------------------------------





The Committee may at any time delegate its responsibilities regarding the
administration of the Plan to another committee or to one or more officers of
the Company. Such delegations need not be in writing.
No member of the Committee shall be personally liable for any action or
determination made with respect to the Plan, except for his or her own willful
misconduct.
5.
ELIGIBILITY



(a)
Only Eligible Employees may be granted an Offer under the Plan.



(b)
No Eligible Employee may accept an Offer (nor may an Offer be made) if such
Eligible



Employee, immediately after the Offer is made, owns stock having five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or any Subsidiary. For this purpose, the rules of Section 424(d)
of the Code shall apply in determining the stock ownership of an Eligible
Employee. For these purposes, stock that may be purchased by an Eligible
Employee under an outstanding Offer shall be treated as owned by the Eligible
Employee.


6.
COMMON STOCK



(a)
The stock subject to purchase pursuant to Offers shall be shares of Common Stock
that have been authorized but unissued, or have been previously issued and
reacquired by the Company, or both. Subject to adjustment in accordance with the
provisions of Section 16, the aggregate number of shares of Common Stock that
may be purchased by Eligible Employees pursuant to Offers under the Plan shall
not exceed 30 million shares.



(b)
In the event that any Offer expires or is terminated for any reason, any shares
of Common Stock that were the subject of such Offer but were not purchased may
be subject to another Offer under this Plan.



7.
NUMBER OF SHARES AN ELIGIBLE EMPLOYEE MAY PURCHASE



(a)
The Committee may offer to Eligible Employees an option to purchase up to a
certain number of shares of Common Stock as shall have an aggregate purchase
price not in excess of (i) a specified percentage (not to exceed 100%) of each
Eligible Employee’s Compensation or (ii) an aggregate purchase price expressed
in U.S. dollars, in each case, as determined by the Committee.



(b)
No Eligible Employee may purchase shares of Common Stock pursuant to any Offer
or Offers, including those made under any qualified employee stock purchase plan
of the Company and/or its Subsidiaries, that would permit such Eligible Employee
to purchase shares of Common Stock with an aggregate Fair Market Value in excess
of twenty-five thousand dollars ($25,000) (determined at the date of grant
designated in the Offer) for each calendar year in which any such Offer with
such Eligible Employee is outstanding at any time. Any Offer which causes such
total to exceed such limit shall be null and void to the extent of such excess.



8.
OFFERS TO PURCHASE COMMON STOCK



Offers to purchase Common Stock may be made on terms and conditions established
by the Committee, subject to the limitations set forth in either Section (a) or
(b) below:
(a)
Fixed Price Offerings. The purchase price for a share of Common Stock shall be
no less than eighty-five percent (85%) of the Fair Market Value of a share of
Common Stock on the date of the Offer, and each such Offer shall have a stated
term, as established by the Committee, not to exceed twenty-seven (27) months.



(b)
Variable Price Offerings. The purchase price for a share of Common Stock shall
be no less than eighty-five percent (85%) of the Fair Market Value of a share of
Common Stock on the date of purchase, and each Offer shall have a stated term,
as established by the Committee, not to exceed five (5) years.

The foregoing shall not preclude an Offer that includes both Section (a) or (b)
above, subject to the twenty-seven month limitation.





--------------------------------------------------------------------------------





9.
ELECTION TO PARTICIPATE



An Eligible Employee’s acceptance of an offer to purchase shares of Common Stock
shall be evidenced as specified by the Committee, including by authorizing
payroll deductions.
10.
PAYROLL DEDUCTIONS



(a)
By authorizing payroll deductions by a date specified by the Committee, an
Eligible Employee will have accepted the terms and conditions of the Offer and
will have authorized the Company or the Designated Subsidiary, to deduct per pay
period, as specified by the Eligible Employee, an amount not more than nor less
than the minimum set forth in an Offer from his or her Compensation commencing
on the date indicated in such Offer. Such amount shall be credited to a Plan
account. Subject to rules and administrative guidelines as the Committee may
establish from time to time, an Eligible Employee may decrease the amount of his
or her payroll deductions during the Offering Period.

(b) The Committee may specify that the funds in the Eligible Employee’s Plan
account be credited with interest.


11.
PAYMENT OF PURCHASE PRICE



Shares of Common Stock purchased under the Plan shall be paid for with the
amount held in the Plan account on behalf of the Eligible Employee, including
accrued interest (if any). If specified by the Committee in the Offer, an
Eligible Employee may (i) provide additional funds, if necessary, to purchase
the full number of shares of Common Stock specified by the Offer or (ii) use
shares of Common Stock owned by the Eligible Employee for at least six (6)
months to purchase the full number of shares of Common Stock specified by the
Offer.
12.
DATE OF PURCHASE



Each Offer shall provide that the shares of Common Stock to be purchased
thereunder will be purchased on the Closing Date provided for in the Offer. If
the Committee so determines, Offers also may permit the Eligible Employee to
purchase shares of Common Stock thereunder at such earlier dates and on such
terms and conditions as may be determined by the Committee, subject to the
requirements of Section 409A of the Code.
13.
EMPLOYEE’S PURCHASE DIRECTIONS



(a)
On the Closing Date, each Eligible Employee will purchase shares of Common
Stock, and the amount held in the Plan account on behalf of the Eligible
Employee, including any accrued interest, shall be applied to the purchase price
without further authorization, but only if the Fair Market Value on the Closing
Date is equal to or higher than the purchase price. If the Fair Market Value on
the Closing Date is lower than the purchase price, the amount held in the Plan
account on behalf of the Eligible Employee, including any accrued interest,
will, as the Committee may specify, be returned to such Eligible Employee or
shall be retained to be used in connection with a new Offer.

(b) An Eligible Employee may purchase fewer than all of the shares covered by an
Offer in the manner specified by the Committee.


14.
TERMINATION OF OFFER



An Eligible Employee may, at any time on or before the Closing Date, terminate
an Offer in its entirety in a manner specified by the Committee. Upon such
termination, the Company shall cause the amount held on behalf of such Eligible
Employee in the Plan account, including any accrued interest, to be paid to such
Eligible Employee and further payroll deductions shall cease within a reasonable
period thereafter.
15.
TERMINATION OF EMPLOYMENT



The Committee shall determine the terms, conditions, restrictions and
limitations applicable to an Offer in the event of an Eligible Employee’s
retirement, death, disability, leave of absence or any other termination of
employment.
16.
RECAPITALIZATION



The aggregate number, kind and class of shares of Common Stock that may be
purchased by Eligible Employees pursuant to Offers, the number, kind and class
of shares covered by each Offer, and the purchase price per share as established
in accordance with each such Offer all may be equitably adjusted, as determined
by the Committee, due to any changes in the Common Stock resulting from any
stock split, combination or exchange of equity securities, merger,
consolidation, re-





--------------------------------------------------------------------------------





capitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, any other subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares.
17.
ASSIGNABILITY



No Offer may be assigned or transferred except by will or by the laws of descent
and distribution.
18.
RIGHTS AS A STOCKHOLDER



An Eligible Employee shall have no rights as a stockholder with respect to
shares of Common Stock covered by an Offer until the date the Eligible Employee
becomes the holder of record of such shares. No adjustment will be made for
dividends or other rights for which the record date is prior to such date of
purchase.
19.
COMPLIANCE WITH SECTION 409A OF THE CODE



All Offers entered into and all transactions that occur under this Plan are
intended to comply with all applicable requirements of Section 409A of the Code
(“Section 409A”), and, with respect to persons subject to Section 16 of the 1934
Act, with the conditions of Rule 16b-3 of the 1934 Act, and shall be construed
and interpreted in accordance with such intent. To the extent an Offer is
subject to Section 409A, the Offer shall be granted or exercised in a manner
that will comply with Section 409A, including the final regulations and other
guidance issued with respect thereto, except as otherwise determined by the
Committee. Any provision of the Plan that would cause an Offer or the exercise
thereof to fail to satisfy Section 409A shall be amended to comply with Section
409A on a timely basis, which amendment may be made on a retroactive basis, in
accordance with the final regulations and guidance issued under Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to an
Eligible Employee or any other party if an Offer granted under the Plan that is
intended to be exempt from or compliant with Section 409A is not so exempt or
compliant or for any action taken by the Committee with respect thereto.
20.
AMENDMENT AND TERMINATION



The Committee may from time to time amend, suspend, or terminate the Plan in
whole or in part or amend any and all Offers granted under the Plan to the
extent permitted by law. However, no such action of the Committee may be taken
without the approval of the Board and/or the stockholders, if Board and/or
stockholder approval would be required under then applicable law.
21.
TAX WITHHOLDING



Any amounts to be paid or shares to be delivered to any Eligible Employee under
the Plan shall be reduced by any sums required by law to be withheld by the
Company for payment of taxes, unless the Committee specifies another method of
satisfying such taxes.
22.
GOVERNING LAW



The Plan and all Offers shall be construed in accordance with and governed by
the laws of the State of New York.
23.
EMPLOYMENT AT WILL



This document is neither a contract nor a guarantee of continued employment for
any definite period of time. An Employee’s employment is always on an at-will
basis.





